UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 26, 2010 (August 26, 2010) QE BRUSHES, INC. (Exact name of registrant as specified in its charter) NEVADA 000-53941 (State or other jurisdiction of incorporation) (Commission File No.) 469 St. Pierre Rd. Los Angeles, CA 90077 (Address of principal executive offices and Zip Code) 310-346-6020 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE We announced today that we have applied for a name change to become Virtual Medical International. Virtual Medical International aims to be a leader in the field of Telemedicine. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibits Document Description Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this26th day of August 2010. QE BRUSHES, INC. BY: MARC SALLS Marc Salls President
